                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION


 THE CURATORS OF THE UNIVERSITY
 OF MISSOURI,

                        Plaintiff,                        Civil Action No. 4:19-cv-00143-GAF

                v.

 ASHIM MITRA, et al.

                        Defendants.

                           JOINT STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), The Curators of the

University of Missouri (the “University”), Ashim Mitra, Mitra Consulting Services, Inc.,

Ranjana Mitra, Auven Therapeutics Management L.L.L.P., A.T. Development Switzerland Sàrl,

A.T. Resolve Sàrl, Ocular Technologies, Sàrl, Sun Pharmaceutical Industries Ltd., Sun

Pharmaceutical Industries, Inc., Sun Pharma Global FZE, and Sun Pharma Switzerland Ltd.

(collectively, “Parties” and individually, “Party”) hereby stipulate to the dismissal of the action.

All claims, defenses or counterclaims that each Party raised or could have raised in this action

are dismissed with prejudice without costs and without attorneys’ fees.


DATED: December 28, 2020                         Respectfully Submitted,


 By: /s/ Adam P. Seitz                                By: /s/ Kirk T. May
 Adam P. Seitz                                        Kirk T. May
 Jason R. Mudd                                        GM Law PC
 Michelle L. Marriott                                 1201 Walnut, Suite 2000
 Hunter A. Horton                                     Kansas City, MO 64106
 ERISE IP, P.A.                                       Telephone: (816) 471-7700
 7015 College Blvd., Suite 700                        kirkm@gmlawpc.com
 Overland Park, KS 66211
 Telephone: (913) 777-5600                            Scott A. Edelman (pro hac vice)

                                                  1

         Case 4:19-cv-00143-GAF Document 140 Filed 12/28/20 Page 1 of 3
Fax: (913) 777-5601                           Sean L. Hyberg (pro hac vice)
adam.seitz@eriseip.com                        Griselda Cabrera (pro hac vice)
jason.mudd@eriseip.com                        MILBANK LLP
michelle.marriott@eriseip.com                 55 Hudson Yards
hunter.horton@eriseip.com                     New York, NY 10001
                                              Telephone: (212) 530-5000
Attorneys for Plaintiff The Curators of the   sedelman@milbank.com
University of Missouri                        shyberg@milbank.com
                                              gcabrera@milbank.com

                                              Attorneys for Defendants Auven Therapeutics
                                              Management L.L.L.P., A.T. Development
                                              Switzerland SARL, and A.T. Resolve SARL



                                              By: /s/ Sandra J. Wunderlich
                                              Sandra J. Wunderlich, #39019MO
                                              TUCKER ELLIS LLP
                                              100 South 4th Street, Suite 600
                                              St. Louis, MO 63102
                                              Telephone: (314) 256-2544
                                              Facsimile: (314) 256-2549
                                              sandra.wunderlich@tuckerellis.com

                                              Timothy H. Kratz (pro hac vice)
                                              KRATZ & BARRY LLP
                                              1050 Crown Pointe Parkway, Suite 500
                                              Atlanta, GA 30338
                                              Telephone: (404) 341-6600
                                              tkratz@kratzandbarry.com

                                              Attorneys for Defendants Sun Pharmaceutical
                                              Industries, Ltd., Sun Pharmaceutical
                                              Industries, Inc., Sun Pharma Global FZE, Sun
                                              Pharma Switzerland Ltd., and Ocular
                                              Technologies, SARL


                                              By: /s/ Arthur Chaykin
                                              Arthur Chaykin (Mo. Bar No. 42110)
                                              Jon R. Dedon (Mo. Bar No. 62221)
                                              Mit S. Winter (Mo. Bar No. 64411)
                                              KENNYHERTZ PERRY, LLC
                                              2000 Shawnee Mission Pkwy, Suite 210
                                              Mission Woods, KS 66205


                                     2
        Case 4:19-cv-00143-GAF Document 140 Filed 12/28/20 Page 2 of 3
                                     Telephone: (816) 527-9447
                                     Fax: (855) 844-2914
                                     arthur@kennyhertzperry.com
                                     jon.dedon@kennyhertzperry.com
                                     mit@kennyhertzperry.com

                                     Attorneys for Defendants Ashim Mitra,
                                     Ranjana Mitra, and Mitra Consulting
                                     Services, Inc.


          IT IS SO ORDERED.



                                       ______________________________
                                       GARY A. FENNER, JUDGE
                                       UNITED STATES DISTRICT COURT
DATED: December       , 2020




                                   3
      Case 4:19-cv-00143-GAF Document 140 Filed 12/28/20 Page 3 of 3
